Motion Granted; Order filed March 28, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01015-CV
                                ____________

                    CHARLES KENNEBREW, SR. and
             ELITE PROTECTIVE SERVICES, LLC, Appellants

                                        V.

                       MICHAEL R. HARRIS, Appellee


                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-09593


                                    ORDER

      This is a consolidated appeal and cross-appeal from a final judgment signed
August 9, 2012. On March 27, 2013, appellants, Charles Kennebrew, Sr., and Elite
Protective Services, LLC, filed an emergency motion for temporary relief pending
review of the trial court’s order signed March 8, 2013, setting the amount required
to supersede enforcement of the judgment. See Tex. R. App. P. 24.4(c). We
GRANT appellants’ motion and issue the following order:
      We ORDER that enforcement of the final judgment signed August 9, 2012,
in trial court cause number 2010-09593, styled Michael R. Harris v. Charles
Kennebrew, Sr., and Elite Protective Services, LLC, in the 125th District Court in
Harris County, Texas, is STAYED until further order of this court.

                                 PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                        2